Citation Nr: 0416175	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-11 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for right 
ankle fracture residuals.

2.  Entitlement to service connection for cervical spine 
injury, secondary to the service-connected right ankle 
fracture residuals.  

3.  Entitlement to service connection for low back injury, 
secondary to the service-connected right ankle fracture 
residuals.  

4.  Entitlement to service connection for right knee injury, 
secondary to the service-connected right ankle fracture 
residuals.  

5.  Entitlement to service connection for right hip injury, 
secondary to the service-connected right ankle fracture 
residuals.  

6.  Entitlement to service connection for right leg injury, 
secondary to the service-connected right ankle fracture 
residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

Review of the record reflects that the veteran had active 
service from January 1964 to October 1967.  

The case comes to the Board of Veterans' Appeals from a 
December 2001 rating decision (RD) of the Winston-Salem, 
North Carolina Regional Office (RO).  

The case is REMANDED to an RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The veteran avers that a greater rating is warranted for his 
right ankle disability, and that service-connection is 
warranted for disabilities of the cervical spine, low back, 
right knee, right hip, and right leg on a direct basis or as 
secondary to the service-connected right ankle condition.  In 
particular, he claims that his right ankle is weak and 
unstable, and that his ankle and right leg give way, causing 
him to fall and injure himself.

A review of the medical evidence of record fails to reveal 
that any of the multiple physicians who have treated him for 
his claimed conditions linked those disorders to his right 
ankle condition, nor does the evidence reveal that he ever 
reported to these physicians that he had suffered the claimed 
injuries in a fall due to his right ankle.  Moreover, other 
than the report of falling over a wheelchair in 1997, which 
made no mention of his right ankle condition, the medical 
evidence does not reveal complaints of any injuries caused by 
frequent falling.  Therefore, on remand the veteran should be 
asked to advise VA of any doctor or hospital who has treated 
him for, or related his claimed injuries to, falls caused by 
his right ankle condition.

Additionally, careful review of the claims file discloses 
that although the disability determination by the Social 
Security Administration (SSA) is of record, the medical file 
underlying that determination is not.  Further, review of 
that decision discloses that SSA medical evaluators also 
examined the veteran.  Thus, those records should be 
obtained.  38 U.S.C.A. § 5103A.  

Finally, a review of a February 1998 private medical report 
reveals that the veteran was seen at "Duke" and 
"Charlotte" for treatment.  It does not appear that these 
records are contained in the claims file.

Thus, the appeal is REMANDED for the following:  

1.  Obtain from the Social Security 
Administration the medical records 
underlying the veteran's April 2000 
disability determination.  

2.  Ask the veteran to identify all VA 
treatment from December 15, 2000 to 
present, and obtain those records.  Also 
obtain records from December 1, 1999 to 
January 12, 2000 from the VA facility in 
Salisbury, regardless of the veteran's 
response.  

3.  Inform the veteran that review of the 
record discloses treatment by facilities 
referred to as "Duke" and "Charlotte," 
and ask that he provide information 
sufficient to obtain these private 
records.  

4.  Also inform him to identify the names 
and addresses of all medical care 
providers who treated him for, or related 
his claimed injuries to, falls caused by 
his right ankle condition.  After 
securing the necessary release, the RO 
should obtain any identified records 
which are not already contained in the 
claims file.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.



	                     
______________________________________________
	KATHY A. BANFILED
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






